ADVISORY ACTION

Continuation of #3 NOTE From PTOL-303 (Non-Entry of Proposed Amendment)
In the proposed claim amendment on 16 February 2022, applicant proposed amending claim 21 to recite a fluticasone furoate to lipid ratio of about 1:10 to about 1:40. This ratio differs significantly from the ratio that was previously presented in the claim set on 18 January 2022. As such, this results in a new issue of search and consideration because in order to properly consider this limitation, the examiner would have to do the following.
Review the Chen et al. (US 2017/0050945 A1) and Preswetoff-Morath et al. (US 2009/0324699 A1) references, which were presented in the prior office action, to determine whether these references teach the required drug to lipid ratio;
If, purely en arguendo, the combination of Chen and Preswetoff-Morath does not teach the required drug to lipid ratio, the examiner would have to determine whether or not it would have been obvious for one of ordinary skill in the art to have optimized the concentrations of drug and lipid to have been within the claimed range; and
If, purely en arguendo, the teachings of Chen and Preswetoff-Morath on their own would not have indicated that it would have been obvious for one of ordinary skill in the art to have optimized the concentrations of drug and lipid to have been within the claimed range, the examiner would have to search for 
As such, in view of this, the claim amendments to claim 21 and claims dependent thereon would appear to result in additional search and consideration.
Additionally, the proposed amendments would not appear to place the application in better form for appeal. This is because, were applicant to appeal the claims of the proposed amendment on 16 February 2022, the issues that would needed to be covered in an examiner’s answer relating to claims 21-24 are issues that were not discussed in the final office action on 31 January 2022.
The examiner further notes that the reasons provided for indicating that claim 1 is allowable, as of pages 8-12 of the office action on 31 January 2022, do not appear to be applicable to claims 21-24 after the proposed amendment at least because these claims do not recite the concentration of fluticasone furoate of about 1 mg/100 mL. This concentration was emphasized on page 10, last two paragraphs of the office action on 31 January 2022.
The examiner further notes that the instant claims are not in condition for allowance not only because of claims 21-24, but also because claims 12-13 and 16-18 do not appear to be in condition for rejoinder. This is because, based upon a cursory review, these claims do not appear to include all of the limitations of allowable claim 1. See page 5, top paragraph of the restriction requirement mailed on 10 November 2020 for further information regarding the conditions for rejoinder.


Note Regarding Interview Request
Applicant requested an interview in the case wherein the after-final submission does not result in a notice of allowance. However, in view of factors related to the instant application, the examiner takes the position that an interview after the mailing of this advisory action would likely be more useful for advancing prosecution than an interview prior to the mailing of this advisory action. This is because such an interview that were to take place after mailing of the advisory action allows for the examiner to be able to make the examiner’s position of record before a verbal discussion occurs.


Conclusion
 Less than all claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/Primary Examiner, Art Unit 1612